ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1-8 and 10-15 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
The prior art(s) of record discloses(s) subject matter common in scope to the present application, e.g., method for transferring a mobile terminal attached to a first access entity of a first operator to a second access entity of a set of access entities controlled by at least one other operator within a communication network (100), the method implemented by a control device for conveying data of the terminal, the method comprising: receiving a connectivity message originating from the access entities of the set of access entities, the connectivity message comprising at least one parameter relating to the quality of transmission of the data between the terminal and each of the access entities, determining an eligibility value relating to each access entity on the basis of the at least one parameter received and of a factor of cooperation between the first access entity and each of the other access entities of the set of access entities, method for transferring a mobile terminal attached to a first access entity of a first operator to a second access entity of a set of access entities controlled by at least one other operator within a communication network (100), the method implemented by a control device for conveying data of the terminal, the method comprising: receiving a connectivity message originating from the access entities of the set of access entities, the connectivity message comprising at least one parameter relating to the quality of transmission of the data between the terminal and each of the access entities, determining an eligibility value relating to each access entity on the basis of the at least one parameter received and of a factor of cooperation between the first access entity and each of the other access entities of the set of access entities.
	But, in agreement with the applicant’s arguments and after amendment to the claims, said prior art(s) fail(s) to disclose each and every detail of the claimed invention as specifically recited by at least independent claim(s) 1 and 12, particularly, wherein the factor of cooperation being determined as a function of earlier transfers.
Claim(s) 2-8 and 13-15 are allowable by virtue of their dependency on claim(s) 1 and 12, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., access methods and devices in heterogeneous network.
US 10834751 B2		US 10616940 B2		US 10484451 B2
US 10412769 B2		US 10390299 B2		US 20180368049 A1
US 10070362 B2		US 10064186 B2		US 9998921 B2
US 9565610 B2		US 9516521 B2		US 8737382 B2
US 8611900 B2		US 8561135 B2		US 20090180439 A1
US 20070072563 A1	US 6725041 B1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
January 12, 2022